                                          Case 3:20-cv-02951-MMC Document 52 Filed 01/12/21 Page 1 of 9




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      O'BRIEN SALES AND MARKETING,                    Case No. 20-cv-02951-MMC
                                         INC., on behalf of itself and others
                                  8      similarly situated,
                                                                                         ORDER GRANTING DEFENDANT'S
                                  9                    Plaintiff,                        MOTION TO DISMISS; VACATING
                                                                                         HEARING; DISMISSING SECOND
                                  10             v.                                      AMENDED COMPLAINT WITH
                                                                                         PREJUDICE
                                  11     TRANSPORTATION INSURANCE
                                         COMPANY,
                                  12
Northern District of California
 United States District Court




                                                       Defendant.
                                  13

                                  14
                                              Before the Court is Transportation Insurance Company’s (“TIC”) Motion, filed
                                  15
                                       November 23, 2020, “to Dismiss Plaintiff’s Second Amended Complaint.” Plaintiff
                                  16
                                       O’Brien Sales and Marketing, Inc. (“O’Brien”) has filed opposition, to which TIC has
                                  17
                                       replied. Having read and considered the papers filed in support of and in opposition to
                                  18
                                       the motion, the Court deems the matter appropriate for determination on the parties’
                                  19
                                       respective written submissions, VACATES the hearing scheduled for January 15, 2021,
                                  20
                                       and rules as follows.
                                  21
                                                                              BACKGROUND
                                  22
                                              The instant action, like many other actions filed in this district, arises in the context
                                  23
                                       of the COVID-19 pandemic and the significant impact the pandemic has had on business
                                  24
                                       operations nationwide. O’Brien, a marketing agency (see Second Am. Compl. (“SAC”)
                                  25
                                       ¶ 13), alleges that, “[d]ue to safety concerns about COVID-19, and in accordance with
                                  26
                                       state orders, [it] stopped using its business offices to host clients and vendors” (see id.
                                  27
                                       ¶ 53), and could not, at times, access its business premises (see id. ¶ 58). O’Brien
                                  28
                                          Case 3:20-cv-02951-MMC Document 52 Filed 01/12/21 Page 2 of 9




                                  1    further alleges it submitted, under an insurance policy (“Policy”) issued by TIC, a claim for

                                  2    business income lost and expenses incurred as a result of the above-described

                                  3    disruption. (See id. ¶¶ 59-60.)

                                  4           The Policy provides “Business Income and Extra Expense” coverage as follows:1

                                  5           1. Business Income
                                  6                 a. Business Income means:
                                  7                       (1) Net Income . . . that would have been earned or incurred . . . ;
                                                           and
                                  8
                                                          (2) Continuing normal operating expenses incurred . . . .
                                  9
                                                    b. We will pay for the actual loss of Business Income you sustain due to
                                  10                   the necessary “suspension” of your “operations” during the “period of
                                                       restoration.”2 The “suspension” must be caused by direct physical loss
                                  11                   of or damage to property at the described premises. The loss or
                                                       damage must be caused by or result from a Covered Cause of Loss.
                                  12
Northern District of California
 United States District Court




                                              ...
                                  13
                                              2. Extra Expense
                                  14
                                                    a. Extra Expense means reasonable and necessary expenses you
                                  15                   incur during the “period of restoration” that you would not have
                                                       incurred if there had been no direct physical loss of or damage to
                                  16                   property caused by or resulting from a Covered Cause of Loss.
                                  17                b. We will pay Extra Expense (other than the expense to repair or
                                                       replace property) to:
                                  18
                                                          (1) Avoid or minimize the “suspension” of business and to
                                  19                          continue “operations” at the described premises or at
                                                              replacement premises or temporary locations, including
                                  20

                                  21          1
                                                TIC’s unopposed request that the Court take judicial notice of the Policy,
                                  22   submitted as Exhibit A to the Declaration of Jason Deitzel, is hereby GRANTED. See
                                       Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994) (holding, “documents whose contents
                                  23   are alleged in a complaint and whose authenticity no party questions, but which are not
                                       physically attached to the pleading, may be considered in ruling on a Rule 12(b)(6)
                                  24   motion to dismiss”).

                                  25
                                              2
                                                The Policy defines “[p]eriod of restoration” as the period of time that “[b]egins
                                       with the date of direct physical loss or damage caused by or resulting from any Covered
                                  26   Cause of Loss at the described premises” and ends on the earlier of “[t]he date when the
                                       property at the described premises should be repaired, rebuilt or replaced with
                                  27   reasonable speed and similar quality” or “[t]he date when business is resumed at a new
                                       permanent location.” (See Decl. of Jason Deitzel (“Deitzel Decl.”) Ex. A at 32 (emphasis
                                  28   added).)

                                                                                      2
                                          Case 3:20-cv-02951-MMC Document 52 Filed 01/12/21 Page 3 of 9



                                                            relocation expenses and costs to equip and operate the
                                  1                         replacement premises or temporary locations; or
                                  2                      (2) Minimize the “suspension” of business if you cannot continue
                                                             “operations.”
                                  3
                                                  c. We will also pay Extra Expense . . . to repair or replace the property,
                                  4                  but only to the extent it reduces the amount of loss that otherwise
                                                     would have been payable under Paragraph 1. Business Income
                                  5                  above.
                                  6    (See Deitzel Decl. Ex. A at 37-38 (emphasis added).)3

                                  7           The Policy also provides for “Civil Authority” coverage as follows:

                                  8           Civil Authority
                                  9           1. When the Declarations show that you have coverage for Business
                                                 Income and Extra Expense, you may extend that insurance to apply to
                                  10             the actual loss of Business Income you sustain and reasonable and
                                                 necessary Extra Expense you incur caused by action of civil authority
                                  11             that prohibits access to the described premises. The civil authority
                                                 action must be due to direct physical loss of or damage to property at
                                  12
Northern District of California




                                                 locations, other than described premises, caused by or resulting from a
 United States District Court




                                                 Covered Cause of Loss.
                                  13
                                       (See Deitzel Decl. Ex. A at 63 (emphasis added).)
                                  14
                                              O’Brien alleges TIC denied the above-referenced claim. (See SAC ¶ 60.)
                                  15
                                              Based on the foregoing allegations, O’Brien brings three causes of action for
                                  16
                                       “Declaratory Judgment,” each of which is asserted on behalf of itself and one of three
                                  17
                                       putative classes, namely, a “Business Income Class,” an “Extra Expense Class,” and a
                                  18
                                       “Civil Authority Class.” Additionally, O’Brien brings, on behalf of itself, a cause of action
                                  19
                                       titled “Breach of Contract.”
                                  20
                                                                           LEGAL STANDARD
                                  21
                                              Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be
                                  22
                                       based on the lack of a cognizable legal theory or the absence of sufficient facts alleged
                                  23
                                       under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,
                                  24
                                       699 (9th Cir. 1990). Rule 8(a)(2), however, "requires only 'a short and plain statement of
                                  25
                                       the claim showing that the pleader is entitled to relief.'" See Bell Atlantic Corp. v.
                                  26
                                  27          3
                                              The page numbers for the Policy, as used herein, are those affixed to the top of
                                  28   each page by this district’s electronic filing program.

                                                                                      3
                                            Case 3:20-cv-02951-MMC Document 52 Filed 01/12/21 Page 4 of 9




                                  1    Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a

                                  2    complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  3    allegations." See id. Nonetheless, "a plaintiff's obligation to provide the grounds of his

                                  4    entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  5    of the elements of a cause of action will not do." See id. (internal quotation, citation, and

                                  6    alteration omitted).

                                  7            In analyzing a motion to dismiss, a district court must accept as true all material

                                  8    allegations in the complaint and construe them in the light most favorable to the

                                  9    nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  10   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  11   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  12   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be
Northern District of California
 United States District Court




                                  13   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  14   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  15   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  16                                            DISCUSSION

                                  17           In the First Amended Complaint (“FAC”), O’Brien asserted, as it does in the SAC,

                                  18   three claims seeking declaratory judgment and one claim for breach of contract, each

                                  19   based on the above-described denial of coverage. By order filed October 9, 2020, the

                                  20   Court, finding O’Brien had failed to plausibly allege a covered loss under the Policy,

                                  21   dismissed the FAC and afforded O’Brien leave to amend. By the instant motion, TIC

                                  22   argues O’Brien has again failed to plausibly allege a covered loss under the Policy.

                                  23   A.      Business Income and Extra Expense Provisions

                                  24           As set forth above, the Business Income and Extra Expense provisions both

                                  25   require, for coverage thereunder, “direct physical loss of or damage to” the insured’s

                                  26   property. (See Deitzel Decl. Ex. A at 37-38.) TIC argues O’Brien still fails to allege

                                  27   sufficient facts demonstrating such loss or damage.

                                  28
                                                                                       4
                                          Case 3:20-cv-02951-MMC Document 52 Filed 01/12/21 Page 5 of 9




                                  1           In resolving the instant dispute, the Court applies California law.4 See Stanford

                                  2    Univ. Hosp. v. Fed. Ins. Co., 174 F.3d 1077, 1083 (9th Cir. 1999). Under California law,

                                  3    “interpretation of an insurance policy is a question of law.” See Waller v. Truck Ins. Exch.,

                                  4    11 Cal. 4th 1, 18 (1995). “Words used in an insurance policy are to be interpreted

                                  5    according to the plain meaning which a layman would ordinarily attach to them.” Reserve

                                  6    Ins. Co. v. Pisciotta, 30 Cal. 3d 800, 807 (1982) (noting “[c]ourts will not adopt a strained

                                  7    or absurd interpretation in order to create an ambiguity where none exists”).

                                  8           Here, O’Brien argues, “[u]nder California law, there is a ‘physical loss’ of property

                                  9    when the property can no longer [be] used for its intended purposes.” (See Opp. at

                                  10   10:21-22.) As discussed below, the Court finds O’Brien’s proposed definition sweeps too

                                  11   broadly.

                                  12          The California Court of Appeal has interpreted “direct physical loss” to require a
Northern District of California
 United States District Court




                                  13   “distinct, demonstrable, physical alteration of the property” or a “physical change in the

                                  14   condition of the property.” See MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen.

                                  15   Ins. Co., 187 Cal. App. 4th 766, 771, 779-80 (2010) (internal quotations and citations

                                  16   omitted) (construing insurance policy providing coverage for “direct physical loss to

                                  17   business personal property”).5

                                  18          In light thereof, “a detrimental economic impact,” such as loss of use,

                                  19   “unaccompanied by a distinct, demonstrable, physical alteration of the property,” is

                                  20   insufficient. See MRI, 187 Cal. App. 4th at 779; see also 10E, LLC v. Travelers

                                  21   Indemnity Co. of Conn., No. 2:20-CV-04418-SVW-AS, 2020 WL 5359653, at *5 (C.D.

                                  22

                                  23          4
                                                  There is no dispute that California law governs the policy here at issue.
                                  24          5
                                                As noted, the policy in MRI covered “direct physical loss to” property, rather than
                                  25   “direct physical loss of” property, the phrase used in the policy here at issue. Even
                                       assuming the use of a different preposition can be deemed to expand the meaning of the
                                  26   policy language, however, the “loss” must still be “physical.” See Total Intermodal Servs.
                                       Inc. v. Travelers Prop. Cas. Co. of Am., No. CV 17-04908 AB (KSx), 2018 WL 3829767,
                                  27   at *1, *4 (C.D. Cal. July 11, 2018) (finding, where insured cargo was erroneously sent to
                                       China and not capable of being returned, such “permanent dispossession” of physical
                                  28   property came within definition of “direct physical loss of” property).

                                                                                       5
                                          Case 3:20-cv-02951-MMC Document 52 Filed 01/12/21 Page 6 of 9




                                  1    Cal. Sept. 2, 2020) (finding, where policy provided coverage for “direct physical loss of or

                                  2    damage to” property, “[a]n insured cannot recover by attempting to artfully plead

                                  3    temporary impairment to economically valuable use of property as physical loss or

                                  4    damage”); W. Coast Hotel Mgmt., LLC v. Berkshire Hathaway Guard Ins. Cos., No. 20-

                                  5    cv-05663-VAP-DFMx, 2020 WL 6440037, at *4 (C.D. Cal. Oct. 27, 2020) (rejecting

                                  6    plaintiffs’ contention “that the loss of use of their properties is sufficient to trigger

                                  7    coverage” where policy provided coverage for “direct physical loss of or damage to”

                                  8    property; finding “detrimental economic impact alone . . . is not compensable under a

                                  9    property insurance contract” (internal quotation, citation, and emphasis omitted)).6 7

                                  10          Additionally, as TIC points out, the Policy expressly provides that “loss of use” is

                                  11   not covered. (See Deitzel Decl. Ex. A at 20 (“We will not pay for loss or damage caused

                                  12   by or resulting from . . . loss of use.”)); see also Mudpie, Inc. v. Travelers Cas. Ins. Co. of
Northern District of California
 United States District Court




                                  13   Am., No. 20-CV-03213-JST, 2020 WL 5525171, at *6 (N.D. Cal. Sept. 14, 2020) (finding

                                  14   policy provision stating insurer “‘will not pay for loss or damage caused by or resulting

                                  15   from . . . loss of use’ . . . suggests that the ‘direct physical loss of . . . property’ clause was

                                  16   not intended to encompass a loss where the property was rendered unusable without an

                                  17   intervening physical force” (alterations in original) (citation omitted)).8

                                  18
                                  19
                                              6
                                                O’Brien’s reliance on Thee Sombrero, Inc. v. Scottsdale Ins. Co., 28 Cal. App.
                                       5th 729 (2018), and Hendrickson v. Zurich Am. Ins. Co. of Ill., 72 Cal. App. 4th 1084
                                  20   (1999), is unavailing, as the insurance policies at issue in those cases, unlike the Policy
                                       here, expressly covered “[l]oss of use of tangible property that is not physically injured.”
                                  21   See Thee Sombrero, Inc., 28 Cal. App. 5th at 733; Hendrickson, 72 Cal. App. 4th at
                                       1087.
                                  22          7
                                                To the extent O’Brien alternatively argues “direct physical loss of or damage to”
                                  23   property is ambiguous, such argument is unavailing, see Lockheed Martin Corp. v. Cont’l
                                       Ins. Co., 134 Cal. App. 4th 187, 197 (2005) (holding, “if a term in an insurance policy,”
                                  24   when used in an “analogous” context, “has been judicially construed, it is not ambiguous”
                                       (internal quotation and citation omitted)), and to the extent O’Brien relies on cases
                                  25   involving insurance policies similar to the Policy here at issue and holding loss of use
                                       alone suffices, the Court finds more persuasive the authorities cited herein finding to the
                                  26   contrary.

                                  27
                                              8
                                                O’Brien’s reliance on the definition of “[p]roperty damage” in the Policy’s
                                       Businessowners Liability Coverage Form (see Deitzel Decl. Ex. A at 105), is misplaced,
                                  28   as that definition applies solely to coverage for third-party liability claims (see id. at 119).

                                                                                        6
                                          Case 3:20-cv-02951-MMC Document 52 Filed 01/12/21 Page 7 of 9




                                  1           Next, O’Brien argues that, in any event, it has plausibly alleged COVID-19 caused

                                  2    “direct physical loss of or damage to” its business premises. O’Brien has failed, however,

                                  3    to add any allegations sufficient to show COVID-19 has caused a “distinct, demonstrable,

                                  4    physical alteration” of the covered property or a “physical change in [its] condition.” See

                                  5    MRI, 187 Cal. App. 4th at 779-80 (internal quotation, citation, and emphasis omitted).

                                  6    Although O’Brien has added allegations that some individuals “who work at O’Brien’s

                                  7    office building” (see SAC ¶ 45-46), as well as “[t]wo of O’Brien’s employees” (see id.

                                  8    ¶ 49), “have tested positive for COVID-19” (see id. ¶¶ 45-46, 49), it has not, as TIC points

                                  9    out, alleged COVID-19 was present in the covered premises. Moreover, even assuming,

                                  10   arguendo, O’Brien had alleged COVID-19 has been, at some point, physically present in

                                  11   the covered property, “the presence of the virus itself, or of individuals infected with the

                                  12   virus, at [O’Brien’s] business premises or elsewhere [does] not constitute direct physical
Northern District of California
 United States District Court




                                  13   loss of or damage to property.” See Pappy's Barber Shops, Inc. v. Farmers Grp., Inc.,

                                  14   No. 20-CV-907-CAB-BLM, 2020 WL 5847570, at *1 (S.D. Cal. Oct. 1, 2020).

                                  15          Indeed, as one source cited in the SAC notes, contaminated surfaces can be

                                  16   disinfected and cleaned (see SAC ¶ 33 n.2 (citing newsletter from University of Arizona

                                  17   titled, “People Unite Against the Threat of COVID-19,” dated March 30, 2020)); see also

                                  18   People Unite Against the Threat of COVID-19, Univ. of Ariz. (Mar. 30, 2020),

                                  19   https://acis.cals.arizona.edu/community-ipm/home-and-school-ipm-newsletters/ipm-

                                  20   newsletter-view/ipm-newsletters/2020/03/30/people-unite-against-the-threat-of-covid-19,

                                  21   thereby demonstrating COVID-19 does not cause “physical alteration” or “physical

                                  22   change in the condition” of property, see MRI, 187 Cal. App. 4th at 779-80 (internal

                                  23   quotation, citation, and emphasis omitted); see also Uncork & Create LLC v. Cincinnati

                                  24   Ins. Co., No. 20-cv-00401, 2020 U.S. Dist. LEXIS 204152, *13 (S.D.W. Va. Nov. 2, 2020)

                                  25   (finding, “even actual presence of the virus would not be sufficient to trigger coverage for

                                  26   physical damage or physical loss to the property”; noting, “[b]ecause routine cleaning . . .

                                  27   eliminates the virus on surfaces, there would be nothing for an insurer to cover”); Mama

                                  28   Jo’s, Inc. v. Sparta Ins. Co., No. 17-cv-23362-KMM, 2018 U.S. Dist. LEXIS 201852, at *3,
                                                                                     7
                                            Case 3:20-cv-02951-MMC Document 52 Filed 01/12/21 Page 8 of 9




                                  1    *21-22, *24-25 (S.D. Fla. June 11, 2018) (holding presence of construction debris in

                                  2    restaurant did not constitute “direct physical loss of or damage to” property; finding, “[t]he

                                  3    fact that the restaurant needed to be cleaned more frequently does not mean Plaintiff

                                  4    suffered a direct physical loss or damage”).

                                  5            Accordingly, the Court finds O’Brien has failed to plausibly allege coverage under

                                  6    the Business Income and Extra Expense provisions.

                                  7    B.      Civil Authority Provision

                                  8            As set forth above, the Civil Authority provision provides coverage for losses

                                  9    caused “by action of civil authority that prohibits access to” the insured property “due to

                                  10   direct physical loss of or damage to property at locations, other than described premises.”

                                  11   (See Deitzel Decl. Ex. A at 63.)

                                  12           In reliance thereon, O’Brien asserts “the Governor of California has issued
Northern District of California
 United States District Court




                                  13   Executive Orders, including Executive Order N-33-20, that limit or reduce the normal

                                  14   business operations of businesses in O’Brien’s community,” and “[t]he premise of [such]

                                  15   shutdown orders is that the virus is physically present in proximity to [its] Covered

                                  16   Property.” (See Opp. at 22:3-5, 22:11-12.) 9 As with the Business Income and Extra

                                  17   Expense provisions, however, the Civil Authority provision requires “direct physical loss

                                  18   of or damage to” property, and O’Brien, for the same reasons as set forth above with

                                  19   respect to the covered premises, has failed to plausibly allege such loss or damage with

                                  20   respect to any other property.

                                  21           Further, it is apparent from the plain language of the cited civil authority orders that

                                  22

                                  23           9
                                                In support of such asserted premise, O’Brien points out that the executive orders
                                  24   alleged here were issued in connection with a declared “State of Emergency” (see SAC
                                       ¶ 54), which, under California law, “means the duly proclaimed existence of conditions of
                                  25   disaster or of extreme peril to the safety of persons and property,” see Cal. Gov’t Code
                                       §§ 8558(b), 8625. Even if one were to accept, arguendo, O’Brien’s implicit contention
                                  26   that the cited statute could reasonably be interpreted to mean the Governor cannot
                                       declare a State of Emergency predicated solely on extreme peril to the safety of persons,
                                  27   neither such statute nor an order issued pursuant thereto can alter the Policy’s
                                       requirement that the covered losses be caused by “direct physical loss of or damage to”
                                  28   property. (See Deitzel Decl. Ex. A at 37-38, 63.)

                                                                                      8
                                          Case 3:20-cv-02951-MMC Document 52 Filed 01/12/21 Page 9 of 9




                                  1    such directives were issued to stop the spread of COVID-19 and not as a result of any

                                  2    physical loss of or damage to property. (See Def.’s Req. for Judicial Notice (“RJN”), filed

                                  3    Nov. 23, 2020, Ex. C (Governor’s “Executive Order” dated March 19, 2020) at 3 (“This

                                  4    Order is being issued to protect the public health of Californians. . . . [;] we want to bend

                                  5    the curve, and disrupt the spread of the virus”);10 see also SAC ¶ 57 (alleging “executive

                                  6    orders were issued due to the ‘community spread’ of COVID-19”).)

                                  7           Accordingly, the Court finds O’Brien has failed to plausibly allege coverage under

                                  8    the Civil Authority provision.

                                  9           Consequently, given such finding, as well as the findings previously discussed

                                  10   above regarding the Business Income and Extra Expense provisions, the Court, although

                                  11   sympathetic to O’Brien’s difficult circumstances amidst the ongoing pandemic, finds the

                                  12   SAC is subject to dismissal and, given O’Brien’s failure to cure the previously identified
Northern District of California
 United States District Court




                                  13   deficiencies in the FAC, such dismissal will be without further leave to amend.

                                  14                                          CONCLUSION

                                  15          For the reasons stated above, the Motion to Dismiss is hereby GRANTED, and the

                                  16   instant action is hereby DISMISSED with prejudice.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: January 12, 2021
                                                                                                MAXINE M. CHESNEY
                                  20                                                            United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          10
                                                TIC’s unopposed request that the Court take judicial notice of the above-
                                  28   referenced Executive Order is hereby GRANTED. See Fed. R. Evid. 201(b).

                                                                                     9
